PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rech et al.
Application No. 15/735,646
Filed: 12 Dec 2017
For: Measuring Arrangement with a Pressure Sensor Module

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed December 22, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed September 11, 2020. The issue fee was timely paid on September 30, 2020.  Accordingly, the application became abandoned on October 1, 2020. A Notice of Abandonment was mailed October 8, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Oath or Declaration for joint inventor Volkmar Rech, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

This application is being retained in the Office of Petitions for consideration of the Petition to Withdraw from Issue under 37 CFR 1.313 filed December 22, 2021. 

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions